CCA 201000481. Review granted on the following issues:
I. WHETHER THE COURT OF CRIMINAL APPEALS ERRED AS A MATTER OF LAW IN DECLINING TO APPLY MELENDEZ-DIAZ v. MASSACHUSETTS, IN APPLYING THE CONSTITUTIONAL HARMLESSNESS TEST INCORRECTLY, AND IN ASSERTING THAT UNITED STATES v. MAGYARI CONTROLS WHEN IT HELD THAT: (1) DRUG LABORATORY DOCUMENTS ARE NON-TESTIMONIAL IN NATURE; (2) DRUG LAB REPORTS ARE BUSINESS RECORDS THAT FALL UNDER THE HEARSAY EXCEPTION, AND (3) THERE WAS NOTHING TO SUGGEST THAT THE LAB REPORT WAS GENERATED FOR COURT-MARTIAL USE.
II. WHETHER IN LIGHT OF THE UNITED STATES SUPREME COURT’S RULING IN MELENDEZ-DIAZ, THE ADMISSION OF REPORTS GENERATED BY ABSENT, UNTESTED LAB TECHNICIANS IN VIOLATION OF APPELLANT’S SIXTH AMENDMENT RIGHT TO CONFRONT THE WITNESSES AGAINST HIM AMOUNTED TO EITHER INEFFECTIVE ASSISTANCE ON THE PART OF THE TRIAL DEFENSE COUNSEL OR PLAIN ERROR ON THE PART OF THE JUDGE.
No briefs will be filed under Rule 25.